Case 8:21-cv-01063-MSS-AEP Document1 Filed 05/04/21. Page 1 of 6 PagelD'1
FILED-

- IN THE UNITED STATES DISTRICT COURT,,. capi ,
FOR THE MIDDLE DISTRICT OF FLORIDA=! 1 4 Pi 1 05

 

TAMPA DIVISION CLETK, US LISTRICT COURT
‘TEXLA ENERGY PARTNERS § a ae
LLC, 8.
Plaintify, 8 . Oe
ve -§  CAUSENO. 8:2\ Cv \Ob3 WSS - Ne
ENOVA TEXTILES, LLC, §
§

‘Defendant. ©
COMPLAINT
Plaintiff TEXLA Energy Partners, LLC (“TEXLA”) brings this action against

Defendant Enova Textiles, LLC (“Enova”) and alleges as follows:

PARTIES

1. TEXLA is a Delaware limited liability company headquartered in
Arkansas.
2. Enovaisa North Carolina limited liability company headquartered in

Tampa, Florida.

JURISDICTION AND VENUE

3. This Court has subject matter jurisdiction under 28 U.S.C. § 1332
because the parties are citizens of different states and the amount in controversy

exceeds $75,000.

4. Venue is proper in the Middle District of Florida under 28 U.S.C.

§ 1391(b)(1) because Enova resides in Tampa, Florida.

o°

 

+1
Vern 07 ost
Case 8:21-cv-01063-MSS-AEP Document1 Filed 05/04/21 Page 2 of 6 PagelD 2

FACTS

5. In November 2020, TEXLA entered a contract with Enova.

6. Under the contract, Enova agreed to sell 100,500 boxes of nitrile
gloves to TEXLA. The order consisted of two parts: 33,500 boxes to be delivered
by ait freight, at a price of $11.35 per box; and 67,000 boxes to be delivered by
maritime freight, at a price of $8.65 per box. |

7. _ On November 17, 2020, TEXLA caused $479,887.50 to be wired to .
Enova as a 50% deposit on this order, in compliance with the terms of the contract.

8. Enova breached the contract by failing to supply the gloves to TEXLA.

9. In the wake of Enova’s breach and to mitigate further damages, an
alternative supplier was located, and the gloves were eventually ordered from the
alternative supplier at a price of $14.75 per box—substantially higher than the
contractual prices at which Enova had agreed to sell the gloves to TEXLA.

10. Enova has not returned TEXLA’s deposit of $479,887.50.

CAUSES OF ACTION

Count 1: Breach of Contract
(COMMON LAW)

11. | The preceding paragraphs are incorporated by reference for this cause

of action.

12. TEXLAand Enova entered a valid contract under which Enova agreed
to sell 100,500 boxes of gloves to TEXLA at the agreed prices indicated above.

13. TEXLA performed under the contract and satisfied all conditions

 
Case 8:21-cv-01063-MSS-AEP Document 1 Filed 05/04/21 Page 3 of 6 PagelD 3

precedent by wiring $479,887.50 to Enova as a 50% deposit under the contract.

14. Enova materially breached the parties’ contract by failing to provide
the gloves to TEXLA.

15. Because Enova failed to supply the gloves to TEXLA in compliance
with the terms of the contract, an alternative supplier had to be located, and the
gloves were eventually purchased from that alternative supplier at a price of $14.75
per box. : . . |

16. TEXLA incurred damages of at least $522,600 as a result of Enova’s
breach, calculated as the price differential between (a) the price at which Enova
was contractually obligated to sell the gloves to TEXLA; and (b) the price at which
the goods were purchased from the replacement supplier.

17. Enova has also not returned TEXLA’s deposit.

18. TEXLA seeks to recover its actual damages under the contract,
including the deposit conveyed to Enova for goods that TEXLA never received, as

well as reasonable attorneys’ fees and costs.

Count 2: Unjust Enrichment
(COMMON LAW)

19. The preceding paragraphs are incorporated by reference for this cause

of action.
20. Enova was unjustly enriched at TEXLA’s expense because Enova has

retained TEXLA’s deposit for goods that Enova failed to provide to TEXLA and that

TEXLA never received.

 
Case 8:21-cv-01063-MSS-AEP Document1 Filed 05/04/21 Page 4 of 6 PagelD 4

21. Enova’s retention of the deposit is unjust for the reasons described
above, and there is no other adequate remedy available at law.
22. TEXLA thus seeks to recover the deposit of $479,887.50 paid to

Enova.

Count 3: Money Had and Received
(COMMON LAW)

23... The preceding paragraphs are incorporated by reference for this cause
‘ofaction. =

24. Enova holds and has retained TEXLA’s deposit of $479,887.50.

25. The deposit paid by TEXLA belongs to TEXLA in equity and good
conscience.

26. TEXLA thus seeks to recover the deposit of $479,887.50 paid to

Enova.

Count 4: Conversion
(COMMON LAW)

27, TEXLA has a right to immediate possession of its deposit of
$479,887.50.
28. Enova continues to exercise wrongful dominion and control over

TEXLA’s deposit in a manner inconsistent with TEXLA’s rights.

29. Enova refused to return TEXLA’s deposit on demand, and its refusal

to return the deposit amounts to a clear repudiation of TEXLA’s rights.

30. Enova’s wrongful actions injured TEXLA and resulted in TEXLA’s loss

of the use of the converted property as well as loss of profits from the same.

4

 
Case 8:21-cv-01063-MSS-AEP Document1 Filed 05/04/21 Page 5 of 6 PagelD 5

31. TEXLA seeks the return of its deposit and compensation for its loss of

use of the deposit.

JURY DEMAND

32. TEXLA demands ajury trial on all claims that may be tried to a jury.

. PRAYER FOR RELIEF |
TEXLA requests the Court award TEXLA its damages, pre- and post-

judgment interest, attorneys’ fees, and costs to the extent allowed by law, and all

other relief available in law or equity to which TEXLA may be justly entitled.

Respectfully submitted,
CLEVELAND | TERRAZAS PLLC

/s/ Timothy Cleveland
Timothy Cleveland
TX State Bar No. 24055318
Austin H. Krist
TX State Bar No. 24106170
303 Camp Craft Road, Suite 325
.. Austin, Texas 78746
(512) 689-8698
tcleveland@clevelandterrazas.com
akrist@clevelandterrazas.com

Attorneys for TEXLA

 
Case 8:21-cv-01063-MSS-AEP Document1 Filed 05/04/21 Page 6 of 6 PagelD 6

CERTIFICATE OF SERVICE

I hereby certify that this filing was submitted to the Clerk’s Office of the
United States District Court for the Middle District of Florida, Tampa Division, and
thereafter a true and correct copy of the foregoing documents was served on all
counsel of record by way of e-service through the CM/ECF system.

/s/ Austin H. Krist
Austin H. Krist

 
